[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION DEFENDANT'S MOTION TO STRIKE
This court has adopted the majority point of view that a plaintiff, in addition to pleading facts constituting negligence, need only make the general allegations mentioned in § 14-295; that the defendant has with reckless disregard violated one of the enumerated statutes, and that the violation was a substantial factor in causing the plaintiffs injuries. See Carroll v. Wade, Superior Court, judicial district of Litchfield, Docket No. 082366 (February 9, 2001); Dean v. Nowacki, Superior Court, judicial district of Litchfield, Docket No. 081044 (January 2, 2001); Gionfriddo v. Taylor, superior Court, judicial district of Litchfield, No. 083140 (September 27, 2000).
Therefore the defendant's motion to strike is denied.
By the court, CT Page 10660
Cremins, J.